KRONOS WORLDWIDE TO DISCUSS SECOND QUARTER 2012 RESULTS DALLAS, TEXAS…July 26, 2012 …Kronos Worldwide, Inc. (NYSE:KRO) will hold a conference call to discuss its second quarter 2012 financial results on Thursday, August 9, 2012 at 9:00 a.m. CDT.Second quarter results will be released to the public prior to the market opening that day. Call in number for U.S. participants (866) 700-7477 Call in number for international participants (617) 213-8840 Participant passcode The conference call will be available via webcast and can be accessed from the investor relations section of the Company’s website at http://www.kronosww.com. The conference call will be available for replay beginning immediately after the call on August 9, 2012 and ending August 16, 2012. Call in number for the replay: U.S. participants (888) 286-8010 International participants (617) 801-6888 Passcode Kronos Worldwide, Inc. is a major international producer of titanium dioxide products.
